


117 HR 2080 IH: Senior Access to Vaccines Ensured Act of 2021
U.S. House of Representatives
2021-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2080
IN THE HOUSE OF REPRESENTATIVES

March 19, 2021
Mr. Bishop of Georgia (for himself, Mr. Carter of Georgia, Mr. Cárdenas, Mr. Griffith, Mr. Grijalva, Ms. Pressley, Mr. Cohen, Mr. Levin of California, Mr. Carbajal, and Ms. Sewell) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend title XVIII of the Social Security Act to provide for temporary coverage of certain transportation services for certain individuals under the Medicare program, and for other purposes.


1.Short titleThis Act may be cited as the Senior Access to Vaccines Ensured Act of 2021 or the SAVE Act of 2021. 2.FindingsCongress finds the following:
(1)The Kaiser Family Foundation reported that only about 12 percent of Medicare beneficiaries are full Medicare-Medicaid dual eligibles and, thus, have Medicaid coverage for nonemergency medical transportation (NEMT) to access COVID–19 vaccination appointments and other health care appointments. According to the Commonwealth Fund, although 45 percent of Medicare beneficiaries have incomes lower than 200 percent of the federal poverty level (FPL), which can limit their transportation options, Medicare does not currently cover NEMT. (2)Medicare beneficiaries over the age of 65, according to the Centers for Disease Control, are 24 times more likely to die from COVID–19 than an adult aged 25–54.
(3)A managed NEMT benefit that offers scheduling and other assistance would improve beneficiaries’ access to the COVID–19 vaccine. It also would reduce Medicare expenditures by covering more cost-effective alternatives and avoiding the high cost of in-patient COVID–19 treatment. 3.Coverage of managed, nonemergent transportation services for certain individualsTitle XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) is amended by adding at the end the following new section:

1899C.Managed, nonemergent transportation services benefit program
(a)EstablishmentThe Secretary shall establish a program to be known as the Managed, Nonemergent Transportation Services Benefit Program for purposes of furnishing qualifying individuals not more than 2 round-trip managed, nonemergent transportation services (as defined in subsection (c)) to COVID–19 vaccination sites (including community pharmacies) beginning April 1, 2021, and ending on the last day of the emergency period described in section 1135(g)(1)(B). (b)Contract with qualified transportation manager (1)In generalFor each medicare administrative contractor jurisdiction for a year (beginning with 2021), the Secretary shall enter into a contract with one qualified transportation manager for purposes of arranging for the provision of managed, nonemergent transportation services to qualifying individuals in such region. Such contract shall provide that payment be made by the Secretary for such service on the basis of prepaid capitation payments (taking into account the charge described in paragraph (2)(E)).
(2)SelectionNot later than 30 days after the date of the enactment of this section, notwithstanding any other provision of law, the Secretary shall award contracts described in paragraph (1) through a competitive bidding process under which the Secretary evaluates applicant entities based on experience, past performance, references, available resources, and cost for purposes of selecting qualified transportation managers, with preference given to applicants with prior satisfactory performance as a transportation broker under a program described in section 1902(a)(70). Not later than 15 days after such date of enactment, the Secretary shall publish guidance for prospective qualified transportation managers. Such guidance shall include information on how such manager may enter into a contract described in this subsection and a description of terms and conditions applicable to such managers with such contracts. Such a manager shall meet the following requirements: (A)The manager establishes procedures meeting criteria established by the Secretary for addressing beneficiary complaints and ensuring network transportation providers are licensed by the State for purposes of operating vehicles and are competent and courteous.
(B)The manager is subject to regular audit and oversight by the State in which such manager operates in order to ensure the quality and timeliness of transportation services managed and the adequacy of qualifying individuals’ access to medical care and services. (C)The manager complies with all requirements specified in the contract described in paragraph (1). Such requirements shall include requirements related to—
(i)reviews and evaluations to ensure the quality, appropriateness, and timeliness of such services arranged by such manager; (ii)prohibitions on referrals and conflict of interest as the Secretary shall establish (based on the prohibitions on physician referrals under section 1877 and such other prohibitions and requirements as the Secretary determines to be appropriate); and
(iii)the development and implementation of a corrective action plan to address any contract deficiencies. (D)The manager establishes procedures for determining an individual’s eligibility for managed, nonemergent transportation services under the program established under subsection (a) using criteria established by the Secretary under subsection (c)(3) and for scheduling and organizing the furnishing of such services.
(c)DefinitionFor purposes of this section: (1)Managed, nonemergent transportation servicesThe term managed, nonemergent transportation services means the transportation of an individual by car, taxi, bus, or other similar means (as specified by the Secretary) to a provider or supplier of services where such individual is to be furnished items or services payable under this title.
(2)Qualified transportation managerThe term qualified transportation manager means an entity that arranges, under contract with the Secretary, for the provision of managed, nonemergent transportation services to qualifying individuals. (3)Qualifying individualThe term qualifying individual means an individual entitled to benefits under part A who is not enrolled under a Medicare Advantage plan under part C and who is not a full-benefit dual eligible individual (as defined in paragraph (4)) who has no readily-available means of transportation (as determined by the Secretary). In determining whether an individual has no readily-available means of transportation for purposes of the previous sentence, the Secretary shall establish criteria similar to those used by States in making such determinations under a non-emergency medical transportation program under a State plan under title XIX (or a waiver of such plan), such as evaluating whether such individual—
(A)has a driver’s license; (B)has a working vehicle available to such individual at such individual’s residence;
(C)is incapable of driving due to a medical condition; and (D)has inadequate financial resources to pay for transportation.
(4)Full-benefit dual eligible individual
(A)In generalThe term full-benefit dual eligible individual means for a State for a month an individual who— (i)is entitled to benefits under part A or enrolled under part B; and
(ii)is determined eligible by the State for medical assistance for full benefits under title XIX for such month under section 1902(a)(10)(A) or 1902(a)(10)(C), by reason of section 1902(f), or under any other category of eligibility for medical assistance for full benefits under such title, as determined by the Secretary. (B)Treatment of medically needy and other individuals required to spend downIn applying paragraph (1) in the case of an individual determined to be eligible by the State for medical assistance under section 1902(a)(10)(C) or by reason of section 1902(f), the individual shall be treated as meeting the requirement of paragraph (1)(B) for any month if such medical assistance is provided for in any part of the month.
(d)FundingThe Secretary shall provide for the transfer, from the Federal Supplementary Medical Insurance Trust Fund under section 1841 to the Centers for Medicare & Medicaid Services Program Management Account, of such sums as may be necessary for purposes of carrying out this section. (e)ClarificationThe provisions of section 1862(a) shall not apply to payments made under a contract described in subsection (b)(1)..

